Citation Nr: 1036362	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-04 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her friend


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1989 to November 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2010, the Veteran testified at a travel 
Board hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on her part is required.


REMAND

Further development of the record is required to comply with VA's 
duty to assist the Veteran in the development of the facts 
pertinent to her claim.

A September 2009 Supplemental Statement of the Case notes that VA 
treatment records from American Lake VA Medical Center (VAMC) 
were considered and show the Veteran's treatment for vertigo.  
However, a review of the Veteran's claims files does not show 
that these records have been associated with the claims file.  In 
addition, the Veteran testified that during the August 2010 
travel Board hearing that she sought first treatment from the VA 
in 1994.  VA records are considered part of the record on appeal 
since they are within VA's constructive possession, and such 
records may have bearing on the Veteran's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Therefore, on remand, the RO 
should obtain all outstanding VA treatment records.

In August 2010, the Veteran submitted a release for private 
treatment records from Dr. D.P. in Tacoma, Washington.  Several 
of these records were previously associated with the file in 2006 
and 2007.  On remand, an attempt should be made to secure all 
outstanding treatment records from this physician.

Finally, service treatment records note that the Veteran was seen 
with complaints of dizziness on several occasions, including 
March 1990 and May 1991.  Following service, a July 1994 rating 
decision (in pertinent part) granted service connection for 
migraines and asthma.  A February 2002 medical record from Dr. K 
notes that complicating sinusitis and recurrent dizziness and 
vertigo with Eustachian tube dysfunction as a secondary 
complication to asthma was suspected.  The Veteran has not been 
scheduled for a VA examination to determine whether she has 
vertigo that is related to her military service or was caused or 
aggravated by her service-connected asthma or migraines.  A VA 
examination to address this medical question is necessary.  See 
38 U.S.C.A. § 5103A.  See also McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names and addresses of all 
medical care providers, VA and non-VA who 
treated the veteran for vertigo since 
service.  After the Veteran has signed the 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with the 
claims folder.  Of particular interest are 
VA treatment records dated from 1994 to the 
present, as well as treatment records from 
Dr. D.P. for which the Veteran provided a 
signed release in August 2010.  All attempts 
to procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  The Veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  After all outstanding pertinent records 
have been obtained and associated with the 
claims file or determined to be 
unavailable, the Veteran should be afforded 
a VA neurology examination to determine 
whether she currently has vertigo that was 
either incurred in service or is related to 
(caused or aggravated by) her service-
connected migraines or asthma.  Her file 
must be reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this record 
review took place should be included in the 
report of the physician.  Based on review 
of the Veteran's pertinent medical history, 
examination of the Veteran, and with 
consideration of sound medical principles, 
the physician should provide the following 
opinions:

(a) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed vertigo was incurred in 
service? 

(b) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed vertigo was caused or 
aggravated (i.e., chronically worsened) by 
her service-connected migraines? 

(c) If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's migraines, the 
examiner should identify the baseline level 
of severity of the vertigo prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some of 
the increase in severity of the migraines 
is due to natural progress, the physician 
should identify the degree of increase in 
severity due to natural progression.  The 
physician must explain the rationale for 
all opinions expressed.

(d) Is it at least as likely as not (50 
percent or better probability) that any 
currently diagnosed vertigo was caused or 
aggravated (i.e., chronically worsened) by 
her service-connected asthma? 

(e) If it is determined that such 
disability was not caused, but was 
aggravated by, the Veteran's asthma, the 
examiner should identify the baseline level 
of severity of the vertigo prior to the 
onset of aggravation, or by the earliest 
medical evidence created at any time 
between the onset of aggravation and the 
receipt of medical evidence establishing 
the current level of severity.  If some of 
the increase in severity of the vertigo is 
due to natural progress, the physician 
should identify the degree of increase in 
severity due to natural progression.  

The physician must explain the rationale 
for all opinions expressed.

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on her 
claim.

4.  Thereafter, readjudicate the claim of 
service connection for vertigo.  The 
provisions of 38 C.F.R. § 3.310(b) 
(effective October 10, 2006) should be 
applied, if pertinent.  If the claim 
remains denied, issue an appropriate SSOC 
and afford the Veteran and her 
representative the appropriate opportunity 
to respond before the claims file is 
returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


